Citation Nr: 0711224	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  99-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Samuel M. Tumey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that declined to reopen a prior final 
decision denying service connection for PTSD.  Jurisdiction 
of the case was subsequently transferred to the RO in 
Jackson, Mississippi.  In May 2000, the Board remanded the 
case to the RO for further development.  Following completion 
of the requested development and continued denial of the 
claim, the RO certified the case to the Board for further 
review.  In a decision dated November 2000, the Board 
reopened the claim of service connection for PTSD for review 
on the merits, and remanded the claim to the RO for further 
development.

The case was before the Board again in April 2003 at which 
time the Board ordered further development of the case by its 
Evidence Development Unit (EDU) pursuant to the authority 
then existing at 38 C.F.R. § 19.9(a)(2).  On May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of 38 C.F.R. § 19.9(a)(2) authorizing 
the Board to review evidence obtained by the EDU without 
either obtaining a waiver from the claimant or remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
December 2003, the Board remanded the case to the RO to 
conduct the development previously requested in the April 
2003 development memorandum.  

The matter again returned to the Board in March 2005.  At 
that time, the veteran's claim of entitlement to service 
connection for PTSD was denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2006 Order, the Court vacated the 
March 2005 Board decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion to Vacate and Remand the BVA Decision on Appeal (Joint 
Motion).


REMAND

The veteran here is claiming entitlement to service 
connection for PTSD.  Applicable regulatory criteria provide 
that service connection for PTSD requires medical evidence of 
a PTSD diagnosis which conforms to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-
IV), see 38 C.F.R. § 4.125(a) (2006); a medical link between 
current symptoms and in-service stressor(s); and credible 
supporting evidence that the claimed in-service stressor(s) 
occurred. 38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  

In analyzing whether an in-service stressor occurred, it is 
noted that the evidence necessary to establish incurrence 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 98 (1993).

Here, the veteran's account of stressors relates primarily to 
the year 1970.  He served with the 3d Battalion, 16th 
Artillery in 1970 and part of 1971.  A unit history for the 
year 1970 is on file which also includes information on 
battle losses from 1967 through 1971.  No combat deaths were 
reported for the year 1970, but five deaths were reported to 
have occurred on the same day in March 1971.  The 
circumstances behind these deaths may be relevant to the 
veteran's claim and the Board finds it appropriate to obtain 
the unit histories for the year 1971.  


Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:
 

1.  Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802, and request army unit 
histories of the 3d Battalion, 16th 
Artillery, for the year 1971 to 
specifically include the history for the 
month of March 1971.  Any unsuccessful 
search must be documented in the claims 
folder.

2.  If any evidence is received, as the 
result of the above action or otherwise, 
then  readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


